 Case: 4:20-cv-00019-HEA Doc. #: 20 Filed: 04/29/20 Page: 1 of 7 PageID #: 107




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


BARBARA MOORE,                                       )
                                                     )
                  Plaintiff,                         )
                                                     )
           vs.                                       ) Case No. 4:20CV19 HEA
                                                     )
ESURANCE PROPERTY & CASALTY                          )
INSURANCE COMPANY and GEICO                          )
CASUALTY COMPANY,                                    )
                                                     )
                  Defendants                         )

                    OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Motions to Dismiss

Plaintiff’s Petition pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, [Doc. No.’s 7 and 10], Plaintiff’s Motion for Hearing, [Doc. No. 13],

Plaintiff’s “Motion to Deny Dismissal,” [Doc. No. 14], Plaintiff’s “Motion to

Disagree Deniel [sic] Dismissal,” [Doc. No. 15], Plaintiff’s “Motion for Hearing of

Dismissal,” [Doc. No. 16], and Plaintiff’s “Motion to File A [sic] Amended

Complaint to Petition,” [Doc. No. 18]. For the reasons set forth below, the

Motions to Dismiss will be granted. The Motion to File an Amended Complaint

will be denied.

                               Facts and Background
 Case: 4:20-cv-00019-HEA Doc. #: 20 Filed: 04/29/20 Page: 2 of 7 PageID #: 108




      Plaintiff filed this action in the Circuit Court of St. Louis, Missouri on

November 12, 2019. Defendant Esurance removed the case based on the Court’s

diversity of citizenship jurisdiction. 28 U.S.C. § 1332.

      Plaintiff’s pro se Petition consists of one handwritten page which contains

one paragraph and two typed pages. Each page is notarized. While difficult to

discern Plaintiff’s claims, Plaintiff avers in her handwritten allegations that

“Defendants acted “in bad faith in an effort to mix up cars of both parties making

an inconclusive deniel [sic] of insurance claim 0624100680101015.” The typed

pages consist of one paragraph wherein Plaintiff avers that she is accusing

Defendants of bad faith, fraudulent identification and negligence and receiving

false information to decide a claim of “car accident June 11th, 2018 incunjunction

[sic] of suggested robbery dated April 18th, 2018 organized by organizations;…”

                                   Legal Standard

    Defendants move to dismiss Plaintiff’s Petition under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim. To decide the motion to dismiss

under Rule 12(b)(6), the court may consider the complaint, some materials that are

part of the public record, and materials embraced by the complaint. Porous Media

Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to
 Case: 4:20-cv-00019-HEA Doc. #: 20 Filed: 04/29/20 Page: 3 of 7 PageID #: 109




‘state a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) ).

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Id. Inferences are construed in favor of the non-moving party.

Whitney v. Guys, Inc., 700 F.3d 1118, 1129 (8th Cir. 2012) (citing Braden v. Wal-

Mart Stores, Inc., 588 F.3d 585, 595 (8th Cir. 2009)).

      Complaints alleging fraud must comply with Rule 9(b) of the Federal Rules.

Under Rule 9(b), “the circumstances constituting fraud ··· shall be stated with

particularity”. Rule 9(b) particularity requirement demands a higher degree of

notice than that required for other claims, and is intended to enable the defendant

to respond specifically and quickly to the potentially damaging allegations.

United States ex rel. Costner v. URS Consultants, Inc., 317 F.3d 883, 888 (8th

Cir.2003) (citing Abels v. Farmers Commodities Corp., 259 F.3d 910, 920-21 (8th

Cir.2001)). To satisfy the particularity requirement of Rule 9(b), the complaint

must plead such facts as the time, place, and content of the defendant’s false

representations, as well as the details of the defendant’s fraudulent acts, including
 Case: 4:20-cv-00019-HEA Doc. #: 20 Filed: 04/29/20 Page: 4 of 7 PageID #: 110




when the acts occurred, who engaged in them, and what was obtained as a result.

See, e.g., Schaller Tel. Co. v. Golden Sky Sys., Inc., 298 F.3d 736, 746 (8th

Cir.2002). The complaint must identify the “who, what, where, when, and how”

of the alleged fraud. Costner, 317 F.3d at 888 (citing Parnes v. Gateway 2000,

Inc., 122 F.3d 539, 550 (8th Cir.1997)); U.S. ex rel. Joshi v. St. Luke's Hosp., Inc.,

441 F.3d 552, 556 (8th Cir. 2006). Rule 9(b) of the Federal Rules of Civil

Procedure requires that “[i]n all averments of fraud ... the circumstances

constituting fraud ... shall be stated with particularity”. Rule 9(b) requires more

than conclusory and generalized allegations. Joshi, 441 F.3d 552, 557(citing

Schaller Tel. Co. v. Golden Sky Sys., Inc., 298 F.3d 736, 746 (8th Cir.2002)

([C]onclusory allegations that a defendant's conduct was fraudulent and deceptive

are not sufficient to satisfy [Rule 9(b) ].) (quoting Commercial Prop. Inv. v.

Quality Inns, 61 F.3d 639, 644 (8th Cir.1995).

                                     Discussion

Motions to Dismiss

      Defendants contend that Plaintiff’s Petition fails to identify any facts which

would give rise to any action against them. The Court agrees. Nowhere in the

Petition does Plaintiff set forth a short and plain statement of what she claims

entitles her to relief as required by Rule 8 of the Federal Rules of Civil Procedure.
 Case: 4:20-cv-00019-HEA Doc. #: 20 Filed: 04/29/20 Page: 5 of 7 PageID #: 111




Rather, Plaintiff states vague references to Defendants, without any indication of

what the relationship between Plaintiff and Defendants is relative to Plaintiff’s

claims. The Court is unable to ascertain what Plaintiff is attempting to claim as a

viable cause of action. Plaintiff has included no facts which would plausibly notify

Defendants of the claims against them.

      Moreover, Plaintiff has failed to allege fraud with sufficient particularity

pursuant to Rule 9(b) of the Federal Rules. Plaintiff gives no indication of the

“who, what, where, when, and how” of the alleged fraud. Costner, 317 F.3d at

888 (citing Parnes v. Gateway 2000, Inc., 122 F.3d 539, 550 (8th Cir.1997)); U.S.

ex rel. Joshi v. St. Luke's Hosp., Inc., 441 F.3d 552, 556 (8th Cir. 2006). Rule 9(b)

requires more than “conclusory and generalized allegations.” Joshi, 441 F.3d 552,

557(citing Schaller Tel. Co. v. Golden Sky Sys., Inc., 298 F.3d 736, 746 (8th

Cir.2002) ([C]onclusory allegations that a defendant's conduct was fraudulent and

deceptive are not sufficient to satisfy [Rule 9(b) ].) (quoting Commercial Prop. Inv.

v. Quality Inns, 61 F.3d 639, 644 (8th Cir.1995).

Motion to Amend

      Plaintiff has filed a Motion to Amend and has attached a proposed Amended

Complaint for the Court’s consideration. A district court’s decision to deny leave

to amend is reviewed for abuse of discretion, and there is no absolute right to

amend a pleading. Hammer v. City of Osage Beach, 318 F.3d 832, 844 (8th Cir.
 Case: 4:20-cv-00019-HEA Doc. #: 20 Filed: 04/29/20 Page: 6 of 7 PageID #: 112




2003) (citing Bell v. Allstate Life Ins. Co., 160 F.3d 452, 454 (8th Cir. 1998);

Becker v. Univ. of Nebraska, 191 F.3d 904, 908 (8th Cir. 1999)).

      Leave to amend should be denied where amendment would be futile. Id.

Here, amendment would be futile because Plaintiffs allegations continue to be

vague, conclusory and without any factual support. The proposed Amended

Complaint fails to set forth a short and plain statement of the action such that

Defendants could formulate responsive pleadings.

                                     Conclusion

      Plaintiff’s Petition and the proposed Amended Complaint fail to satisfy the

pleading requirements of Rules 8, 12(b)(6) and 9 of the Federal Rules of Civil

Procedure.

      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motions to Dismiss

Plaintiff’s Petition pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, [Doc. No.’s 7 and 10] are granted.

     IT IS FURTHER ORDERED that Plaintiff’s Motion for Hearing, [Doc. No.

13], is denied.

         IT IS FURTHER ORDERED Plaintiff’s “Motion to Deny Dismissal,”

[Doc. No. 14], is denied.

        IT IS FURTHER ORDERED that Plaintiff’s “Motion to Disagree Deniel
 Case: 4:20-cv-00019-HEA Doc. #: 20 Filed: 04/29/20 Page: 7 of 7 PageID #: 113




[sic] Dismissal,” [Doc. No. 15], is denied.

        IT IS FURTHER ORDERED that Plaintiff’s “Motion for Hearing of

Dismissal,” [Doc. No. 16], is denied.

        IT IS FURTHER ORDERED that Plaintiff’s “Motion to File A [sic]

Amended Complaint to Petition,” [Doc. No. 18], is denied.

       IT IS FURTHER ORDERED that this matter is dismissed.

      A separate order of dismissal is entered this same date.

      Dated this 29th day of April, 2020.




                                    _______________________________
                                        HENRY EDWARD AUTREY
                                    UNITED STATES DISTRICT JUDGE
